       Case 1:19-cr-00295-ILG Document 55 Filed 03/11/21 Page 1 of 1 PageID #: 183




   March 11, 2021                                                                            EDWARD J. O’CONNELL
                                                                                              1925-1939
                                                                                             SAMUEL E. ARONOWITZ
                                                                                              1925-1973
   VIA ECF                                                                                   LEWIS A. ARONOWITZ
   Honorable I. Leo Glasser                                                                   1951-1979

   United States District Court-Eastern District of New York                                 CORNELIUS D. MURRAY
   225 Cadman Plaza E                                                                        STEPHEN R. COFFEY
   Brooklyn, NY 11201                                                                        JEFFREY J. SHERRIN
                                                                                             THOMAS J. DINOVO
                                                                                             PAMELA A. NICHOLS
   Re:         United States v. Anna Steiner                                                 JEFFREY A. SIEGEL
                                                                                             DAVID R. ROSS
               Case Number: 1:19-cr-00295-ILG                                                KURT E. BRATTEN
                                                                                             MICHAEL P. MCDERMOTT
                                                                                             PETER A. PASTORE
   Dear Judge Glasser:                                                                       KEVIN LAURILLIARD
                                                                                             KELLY J. MIKULLITZ
                                                                                             WILLIAM F. BERGLUND
           We represent Anna Steiner in the above matter. We write to request a 60-day       ROBERT J. KOSHGARIAN
   adjournment of the pretrial conference currently scheduled for March 16. We request       MATTHEW J. DORSEY
                                                                                             SCOTT W. ISEMAN
   that the pretrial conference be moved to on or about May 17, 2021 with pretrial motions   DANIELLE HOLLEY TANGORRE
   due May 24, 2021. If granted, we acknowledge that this time will be excluded for          FRANCIS J. SMITH, JR.
                                                                                             PAUL C. PASTORE
   Speedy Trial purposes. We have conferred with AUSA Andrew Estes and the
   Government does not oppose this request.                                                       OF COUNSEL
                                                                                             HON. LEONARD A. WEISS
               Thank you for considering this request.                                       RICHARD S. HARROW
                                                                                             MEREDITH H. SAVITT
                                                                                             PAUL A. FEIGENBAUM
                                            Very truly yours,                                FLORENCE M. RICHARDSON
                                                                                             CRISTINA D. COMMISSO
                                                                                             GRAIG F. ZAPPIA
                                            O’CONNELL AND ARONOWITZ                          DANIEL J. TUCZINSKI
                                                                                             KAREN MARTINO VALLE
                                                                                             ROLAND M. CAVALIER
                                            By:
                                                    ______________________                   CHAD A. JEROME
                                                    Scott W. Iseman, Esq.                    MICHAEL Y. HAWRYLCHAK
                                                                                             ANDREW KO
                                                                                             SAMANTHA L. FEMIA
                                                                                             MARINA W. CHU

   cc:         AUSA Andrew Estes, Esq. (VIA ECF)                                             HOLLY E. VEGAS*
                                                                                             (DIRECTOR, HEALTHCARE
                                                                                             CONSULTING GROUP)

                                                                                             *NOT A MEMBER OF THE
                                                                                             LEGAL PRACTICE




{O0785462.1}
